IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-66,224-01


JORGE LUIS RODRIGUEZ, Relator

v.

 JUDGE, 208TH JUDICIAL DISTRICT COURT, Respondent





ON APPLICATION FOR A WRIT OF MANDAMUS
CAUSE NO. 9417160-A IN THE 208TH JUDICIAL DISTRICT COURT

FROM HARRIS COUNTY



 Per curiam.

O R D E R


	Relator has filed a motion for leave to file a writ of mandamus pursuant to the original
jurisdiction of this Court. In it, he contends that he filed an application for a writ of habeas corpus
in the 208th Judicial District Court of Harris County, that more than 35 days have elapsed, and that
the application has not yet been forwarded to this Court. Relator specifically contends that, after
holding a live evidentiary hearing in March 2004, the trial court recommended granting relief. 
	 In these circumstances, additional facts are needed. The respondent, Judge of the 208th 
District Court of Harris County, is ordered to file a response with this Court by having the District
Clerk submit the record on such habeas corpus application or by setting out the reasons that no
findings have been made since the hearing in March 2004. This application for leave to file a writ
of mandamus will be held in abeyance until the respondent has submitted the appropriate response.
Such response shall be submitted within 30 days of the date of this order.

Filed: November 22, 2006
Do not publish